Bloodworth, J.
1. “The eighteenth amendment to the constitution of the United States, and the national prohibition act, known as the Volstead act, do not supersede or abrogate the Georgia prohibition statute of March 28, 1917 (Act Ex. Sess. 1917, p. 7).” Cooley v. State, 152 Ga. 469, 471 (1) (110 S. E. 449). “The national prohibition law known as the Volstead act, when construed, as it must be, in the light of the eighteenth amendment, does not prohibit the possession ofUiquor or other intoxicants for the personal consumption of the .owner thereof, his family, and his bona fide guests; whereas our State prohibition law does prohibit and make penal the mfere possession of liquor, regardless of the purpose for which it is to be used by the owner.” Bryson v. State, 27 Ga. App. 230 (4) (108 S. E. 63). See Wood v. State, 32 Ga. App. 58 (122 S. E. 722 (2) ). Under the rulings in the foregoing cases there is no merit in any of the special grounds of the motion for a new trial.
*147Decided December 9, 1924.
Krauss & Strong, for plaintiff in error.
Alvin V. Sellers, solicitor-general, contra.
2. There is evidence to support the verdict, which has the-approval of the trial judge, and this court will not interfere with it.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.